Case: 4:16-cr-00528-AGF Doc. #: 362 Filed: 12/06/19 Page: 1 of 3 PageID #: 2362



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )    No. 4:16 CR 528 AGF (PLC)
                                                )
TODD BECKMAN,                                   )
                                                )
               Defendant.                       )

                   GOVERNMENT'S RESPONSE TO DEFENDANT’S
                 PRO SE MOTION TO FILE AN APPEAL OUT OF TIME

        On December 14, 2016, a federal Grand Jury in the EDMO returned an indictment

charging Todd Beckman and others with one count of Conspiracy to Kidnap and one count of

Brandishing a Firearm in Furtherance of a Crime of Violence. (Doc. #20)

        On November 2, 2017, Beckman pleaded guilty to Count I of the indictment, Conspiracy

to Kidnap. As part of the plea agreement, the government agreed to dismiss Count II at the time

of sentencing. (Doc. #181)

        On February 9, 2018, following a sentencing hearing, this Court sentenced the defendant

to 240 months incarceration and a $50,000.00 fine. In keeping with the plea agreement, the

government moved to dismiss Count II. This Court entered judgment on the same date. (Doc.

#253)

        Also on February 9, 2018, Beckman signed, and counsel filed, their Notice of

Compliance With Local Rule 12.07(A). By placing a check mark in the box next to a provision

of the form, the Notice indicates, “Defense counsel has explained to defendant his/her right to

appeal and defendant has not requested that counsel file a Notice of Appeal.” (Doc. #255)




                                                1
Case: 4:16-cr-00528-AGF Doc. #: 362 Filed: 12/06/19 Page: 2 of 3 PageID #: 2363



       Over twenty months later, on November 22, 2019, Beckman moved this Court for leave

to file an untimely notice of appeal from his conviction. (Doc. #359) In support of that motion,

Beckman argues that he directed his then-attorney, Travis L. Noble, Jr., to file an appeal on his

behalf. Beckman appears to claim in his motion that for well over a year-and-a-half, he labored

under the mistaken belief that attorney Noble filed an appeal.

       In his pro se motion, Beckman states, “the defendant’s former triall [sic] lawyer lead him

to believe on February 9, 2018, the day of his sentencing hearing and months after his sentencing

hearing, that Defendant Beckman had a pending appeal that was initiated or was filed by the

former trial attorney…” This unsubstantiated claim is directly contrary to the Notice of

Compliance With Local Rule 12.07(A), signed by counsel and Defendant Beckman, that

indicates the exact opposite.

       Federal Rules Of Appellate Procedure

       The District Court can extend the time for filing notices of appeal from criminal

convictions:

       In a criminal case, a defendant’s notice of appeal must be filed in the district court within
       14 days after…the entry of either the judgment or the order being appealed.

Fed.R.App.P. 4(b).

       Regarding motions for extensions of time to file such a notice, the Federal Rules of

Appellate Procedure further provide in pertinent part:

       Upon a finding of excusable neglect or good cause, the district court may-before or after
       the time has expired, with or without motion or notice-extend the time to file a notice of
       appeal for a period not to exceed 30 days from the expiration of the time otherwise
       prescribed by this Rule 4(b). (Emphasis added).

Fed.R.App.P. 4(b)(4).




                                                 2
Case: 4:16-cr-00528-AGF Doc. #: 362 Filed: 12/06/19 Page: 3 of 3 PageID #: 2364



       As previously noted, the District Court entered judgment against Beckman on February 9,

2018, and Beckman filed his motion for an extension on November 22. 2019, approximately

twenty months later. Under Fed.R.App.P. 4(b)(4), a District Court can consider motions for an

extension no later than forty-four days after entry of judgment. “Although [this court] retain[s]

jurisdiction over an untimely appeal from a criminal judgment, Rule 4(b)'s timeliness

requirements remain inflexible and ‘assure relief to a party properly raising them.’ ” United

States v. Watson, 623 F.3d 542, 546 (8th Cir. 2010) quoting Eberhart v. United States, 546 U.S.

12, 19, 126 S.Ct. 403, 163 L.Ed.2d 14 (2005).

       The government respectfully requests defendant Beckman’s Motion To File An

Appeal Out Of Time be denied.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                      /s/ John T Davis
                                                     John T Davis #40915MO
                                                     Assistant United States Attorney
                                                     John.davis5@usdoj.gov

                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 6, 2019, the foregoing was filed electronically with the
Clerk of the Court. I further hereby certify that on December 6, 2019, the foregoing was
deposited for mailing via United States Postal Service to the following non-participant in
Electronic Case Filing:

Todd Beckman
#46405-044
Federal Correctional Institution
F.C.I. Texarkana
P.O. Box 7000
Texarkana, TX 75505

                                                             /s/ John T Davis
                                                             John T Davis #40915MO
                                                             Assistant United States Attorney
                                                 3
